DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite a an online advertisement auction having a set of ad conditions that are specified per advertiser with a set of second advertisement conditions pertaining to a particular buyer override the advertisement conditions for other buyers which are used to select an advertisement that exceeds the floor price for the particular placement.
Flake et al. (Pub. #: US 2014/0279052 A1) discloses an advertisement bidding system with conditions for permissible advertisements depending upon the display properties of the advertisement slot and the advertisements. Sinyagan (US 9,177,333 B2) teaches an advertiser specific arrangement that allows an advertiser to bypass quality checks based on an advertiser rating. However, neither Flake nor Sinyagan teach advertiser specific advertisement conditions or rules that are only applied to that particular advertiser. Therefore, the instant claims are hereby allowed.
The claims comply with 35 U.S.C. § 101. The claims are an advancement in an online advertisement bidding system that allows for each advertiser to have their own allowable advertisement conditions, which is indicative of a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/             Examiner, Art Unit 3688                                                                                                                                                                                           
/MICHAEL BEKERMAN/             Primary Examiner, Art Unit 3621